Citation Nr: 1313988	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  02-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastroparesis.

4.  Entitlement to service connection for Parkinson's disease. 

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for a psychiatric disorder. 

8.  Entitlement to service connection for a cervical spine disorder. 

9.  Entitlement to service connection for fibromyalgia. 

10.  Entitlement to service connection for peripheral neuropathy. 

11.  Entitlement to service connection for erectile dysfunction. 

12.  Entitlement to service connection for a low back disorder. 

13.  Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	Mr. James G. Fausone, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to November 1972. 

These matters come on appeal before the Board of Veteran's Appeal (Board) on appeal from a July 2002 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In pertinent part of the July 2002 rating decision, the RO denied the claim for entitlement to service connection for a psychiatric disorder.  The Veteran appealed.  He testified before the undersigned Board member during a hearing held at the RO.  In a decision dated May 16, 2007, the Board denied the Veteran's claim for service connection for a psychiatric disorder, among others.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

A Joint Motion for Remand was submitted to the Court in June 2008, in which the parties agreed that the appeal was limited to the issue of entitlement to service connection for a psychiatric disorder and that the Board's decision with respect to the other issues should not be disturbed.  A July 2008 Order of the Court vacated the Board's decision as to service connection for a psychiatric disorder and remanded the matter for action complying with the joint motion.  

In December 2008, the Board remanded the claim for service connection for a psychiatric disorder to the RO (via the Appeals Management Center (AMC)) for additional development and to provide the Veteran's additional notice.  

In the May 2010 rating decision, the RO declined to reopen the previously denied claim for service connection for a low back disorder, diabetes mellitus and gastroparesis.  The RO also denied the claims for service connection for Parkinson's disease, a cervical spine disorder, an eye disorder, fibromyalgia, hypertension, peripheral neuropathy and erectile dysfunction.   The Veteran perfected an appeal as to each matter.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a psychiatric disorder, a low back disorder, a cervical spine disorder, gastrointestinal disorder, fibromyalgia, peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for gastroparesis because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred or related to his period of service.  

2.  The additional evidence associated with the claims folder subsequent to the RO's May 2006 rating decision relates to an unestablished fact (a current diagnosed gastrointestinal disorder related to the Veteran's period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a May 2007 decision, the Board denied entitlement to service connection for diabetes mellitus, because the evidence of record did not show that diabetes mellitus was incurred in service or within the first year thereafter, or was otherwise related to the Veteran's period of service.

4.  Additional evidence received since the May 2007 decision includes evidence that is cumulative or redundant of the evidence previously of record and is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

5.  In a May 2007 decision, the Board denied entitlement to service connection for a low back disorder, because the evidence of record did not show that the low back disorder was incurred in service or was otherwise related to the Veteran's period of service.

6.  Additional evidence received since the May 2007 decision includes evidence that relates to an unestablished fact (a current diagnosed low back disorder related to the Veteran's period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

7.  The competent evidence of record does not show a current diagnosis of Parkinson's disease.

8.  The preponderance of the competent evidence of record is against a finding that the Veteran has an eye disability (for VA purposes) causally related to active service.

9.  The preponderance of the medical evidence of record is against a finding that the Veteran's hypertension had its onset in service or within the first year after separation from service, or that hypertension is otherwise related to service.


CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision which denied the Veteran's service connection claim for gastroparesis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the May 2006 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for gastrointestinal disorder.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Board's May 2007 decision that denied the claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

4.  New and material evidence has been not been received in order to reopen the previously denied claim for service connection for diabetes mellitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The Board's May 2007 decision that denied the claim of entitlement to service connection for a low back disorder is final. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

6.  New and material evidence has been presented to reopen the previously denied claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

7.  The criteria for entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

8.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

9.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Quartuccio v. Principi, 16 Vet. App. 183, 186  (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Additional notice requirements apply to claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  See Id., 20 Vet. App. at 1.

The Board decides herein to reopen the previous claims for a low back disorder and gastroparesis, which was finally adjudicated.  As both of these determinations are completely favorable, no further notice or development is required in this regard.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a September 2009 letter was sent prior to the initial unfavorable RO decision denying all the claims on appeal issued in May 2010 that advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. 

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for diabetes mellitus, the September 2009 letter advised him that his claim was denied by the Board in May 2007, and that the claim was previously denied because there was no evidence that his diabetes mellitus had its onset in service or within the first year thereafter, or was related to his service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The September 2009 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the September 2009 letter complied with the notice requirements as articulated in Kent, supra. 

With respect to the Veteran's service connection claims for Parkinson's disease, eye disorder, and hypertension, the Veteran was advised September 2009, prior to the initial unfavorable rating decision in May 2010, of the evidence and information necessary to substantiate his service connection claims, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  

Additionally, relevant to all the claims on appeal, VA also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service VA and private treatment records have been obtained and considered.  There is no indication of any outstanding medical records that are necessary to decide these claims.

The Board acknowledges that efforts made to obtain records pertaining to the Veteran's benefits from the Social Security Administration (SSA) were unsuccessful.  SSA responded that such records had been destroyed, formal finding was made that further efforts to obtain such records would be futile, and the Veteran was notified of these facts.  The Veteran has indicated that he does not have possession of any copies of the SSA records.  Accordingly, reasonable efforts have been made to obtain any pertinent, outstanding records.

Additionally, the Board observes that the Veteran has not been afforded a VA examination concerning these claims.  VA's duty to assist requires that a VA examination be provided where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with service or with another service-connected disability; but (4) insufficient competent medical evidence in the claims file to adjudicate the claim.  The requirement of an "indication" that the claimed disability or symptoms "may be associated" with the in-service injury establish a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

In this case, the evidence of record establishes a current diagnosis for cataracts and hypertension.  However, as discussed below, the evidence does not establish a diagnosis or any signs of high blood pressure, cataracts or eye-related trauma, during service or until several years following service.  The medical evidence shows that the Veteran's hypertension was first diagnosed in 1996, which comes more than two decades after his period of service.  The post-service treatment records also do not show that the Veteran was first diagnosed with, or treated for, cataracts until many years after his discharge from service.  Further, there is no indication that cataracts or hypertension may be related to service, to include credible evidence of continuity of symptomatology or any medical evidence that suggests a nexus.  As such, VA's duty to provide a VA examination is not triggered for these claims. 

With respect to the claims for Parkinson's disease, as discussed below, the medical evidence of record does not establish a current diagnosis for Parkinson's disease.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App at 81.  Here, a diagnosis of Parkinson's disease is not shown in the Veteran service treatment records, or his post service treatment records.  As such, a VA examination or opinion could not provide any further support for this claim and, therefore, it is not necessary.

The Board recognizes that the Veteran was also not afforded a VA examination in conjunction with his claim for diabetes mellitus.  Since the Board is not reopening the previously-denied claim, there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d), (g); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination is mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

For the reasons discussed above, another remand as to these claims would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of these claims at this time.

2.  Claims to Reopen 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).


Gastroparesis 

The Veteran seeks to reopen his claim for entitlement to service connection for gastroparesis.  His claim was originally denied by the RO in a May 2006 rating decision, because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred or related to his period of service.  The Veteran did not appeal that rating decision and it became a final decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran seeks to reopen his claim.

Evidence of record at the time of the May 2006 rating decision consisted of the following: the Veteran's service treatment records; VA and private treatment records; and a medical article on gastroparesis as a secondary condition to diabetes mellitus.  The Veteran also submitted his lay statements regarding entitlement to service connection on a secondary basis to his claimed diabetes mellitus as well as assertion that his stomach problems was related to exposure to drinking water treated with Clorox while he was on active duty 

The report of a September 1972 examination prior to separation shows that the Veteran received normal evaluations of his mouth and throat, and abdomen and viscera, despite the Veteran's complaints of indigestion.  The examining physician noted that the Veteran reported a history of frequent indigestion for which he self-treated with antacids.  It was noted that the Veteran had no complication or long-standing issues. 

The post-service VA and private treatment records show that the Veteran had diagnoses of diabetes mellitus and gastroesophageal reflux disease (GERD).  The record also shows other various digestion-related complaints, including difficulty swallowing and heartburn, but there was no diagnosis of gastroparesis. 

The medical article on gastroparesis as secondary to diabetes mellitus identified gastroesophageal reflux disease (GERD) and other symptomatology as a sign of gastroparesis.  On the article, the Veteran marked that his gastroparesis symptomatology was manifested by heartburn, nausea, vomiting of undigested foot, an early feeling of fullness when eating, abdominal bloating, and GERD.  

The RO denied the claim for gastroparesis because the evidence did not show currently diagnosed disorder that was incurred in or related to the Veteran's period of service.  

The additional evidence received since the May 2006 rating decision, includes VA and private treatment records that continue reflect a diagnosis of, and treatment for, GERD.  Also added to the record is a June 2011 private medical statement from Dr. P.J.M., one of the Veteran's treating medical providers.  In his statement, Dr. P.J.M. stated that he was currently treating the Veteran for his gastrointestinal issues and he had reviewed the Veteran's military medical records.  Dr. P.J.M. indicated that the Veteran had multiple gastrointestinal issues that were associated with his psychiatric problems and those symptoms dated back to his period of service.  

Although the Veteran has not been awarded service connection for any psychiatric disorder, and that issue is addressed in the remand portion below, Dr. P.J.M.'s medical statement provides a tentative link between the Veteran's gastrointestinal problems, including his GERD, to his period of service based on continuity of symptoms.  This medical statement provides new evidence which relates to the question of whether the Veteran's current gastrointestinal disorder is related to service.  

The Board also finds that the additional evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  

On that basis, the claim for service connection for gastroparesis is reopened, but to that extent only.  38 C.F.R. § 3.156.  The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable, and determines that the Veteran's other various diagnosed gastrointestinal disorders, including GERD, should be included on appeal.  As such, the Board re-characterized the issue on appeal to a gastrointestinal disorder and it is addressed in the REMAND portion of the decision below

Low Back Disorder 

The Veteran seeks to reopen a claim of service connection for a low back disorder.  In a December 2003 rating decision, the RO denied the Veteran's claim because the evidence of record did not show that the low back disorder was incurred in service or was otherwise related to the Veteran's period of service.  The Veteran perfected an appeal to the Board.  

The Board's May 2007 decision affirmed the December 2003 rating decision, and that rating decision is, thereby, subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal the denial of his claim, and the Board's May 2007 decision on the service connection claim for low back disorder became final.  38 C.F.R. § 20.1100.  (As noted in the Introduction, in the parties to the June 2008 Joint Motion for Remand agreed that the appeal from the May 2007 Board decision was limited to the issue of entitlement to service connection for a psychiatric disorder and that the Board's decision with respect to the other issues, including a low back disorder and diabetes mellitus, should not be disturbed.)  

Evidence of record at the time of the May 2007 Board decision consisted of the following: the Veteran's service treatment records; VA and private treatment records; and various lay statements from the Veteran and his wife.  

The Veteran's service medical records show complaints of back pain in service.  He was diagnosed with lumbosacral strain in November 1968 based on his complaints.  He again complained of back pain in March 1969 and May 1969.  The May 1969 note showed that no physical disorder was found on examination, and the physician noted suspicion of malingering.  The report of the Veteran's September 1972 examination prior to separation shows his spine was evaluated as normal, despite his reports of pain in his back with exercise and reported medical history of recurrent back pain. 

VA and private treatment records since 1975 show that the Veteran sought treatment for intermittent complaints of back pain on several occasions.  His complaints were variously assessed as chronic lumbar pain, muscular back pain, and low back pain due to radiculopathy.  Subsequent diagnostic testing revealed underlying disc involvement throughout the lumbar spine in 1996.  These treatment records also show that the Veteran reported a long-history of low back pain that dated to his period of service.  

The record also contained the Veteran's reports that he had experienced low back pain since his period of service.  Also, the Veteran's wife provided lay statements that she remembered that the Veteran sought private medical treatment for back pain and was given a back brace. 

In May 2007, the Board found that the evidence of record did not show that the Veteran had a current low back disorder that was incurred in service or was otherwise related to the Veteran's period of service.

The additional evidence received since the May 2007 Board decision, includes VA and private treatment records that continue to reflect a diagnosis of, and treatment for, low back disorders, to include degenerative arthritis.  The record also now includes a May 2011 private medical statement from Dr. A.M., the Veteran's treating chiropractor.  Dr. A.M. stated that he currently treats the Veteran for arthritis of the lumbar spine and he has reviewed the Veteran's service treatment records.  Based on his review of the records, Dr. A.M. opined that the Veteran's low back problems have been present since his period of service.  Also added to the record was the Dr. P.J.M.'s June 2011 private medical statement.  In his statement, Dr. P.J.M. stated that he was currently treating the Veteran for his back pain.  Dr. P.J.M. indicated that based on his review of the Veteran's service treatment records, the Veteran's back pain was associated with his psychiatric problems and those problems dated back to his period of service.  

These medical statements provide new evidence which relates to the question of whether the Veteran's current low back disorder is related to service.  

The Board also finds that the additional evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  

On that basis, the claim for service connection for a low back disorder is reopened, but to that extent only.  38 C.F.R. § 3.156.  

Diabetes Mellitus 

The Veteran seeks to reopen a claim of service connection for diabetes mellitus.  His claim was denied by the RO in the December 2002 rating decision.  The Veteran appealed that denial, and the Board affirmed and subsumed the RO's denial of the claim in the May 2007 Board decision.  38 C.F.R. § 20.1104.  The May 2007 Board decision is the last final decision of record on this issue.  38 C.F.R. § 20.1100.  The Board denied the Veteran's claim in May 2007, because the evidence of record did not show that diabetes mellitus was incurred in service or within the first year thereafter, or was otherwise related to the Veteran's period of service.

Evidence of record at the time of the May 2007 Board decision consisted of the following: the Veteran's service treatment records; VA and private treatment records; and various lay statements from the Veteran and his wife.  

The Veteran's service medical records show no diagnosis of diabetes mellitus.  The report of his September 1972 examination prior to separation shows that the Veteran's endocrine system was evaluated as normal and his laboratory tests results were negative for sugar and albumin. 

Private treatment records from the Ford Motor Company show the earliest reference to diabetes mellitus occurred in a June 2001 treatment note, which noted "rule out diabetes mellitus".  The first confirmed diagnosis of diabetes mellitus comes from a January 2002 treatment note by Henry Ford Hospital that noted that the Veteran had diabetes mellitus, controlled with diet. 

The record also contained the Veteran's assertion that he was exposed to Agent Orange during his period of service.  The Board notes that service connection may be awarded on a presumptive basis for veterans who were exposed to herbicides during military service who develop diabetes mellitus type II after military service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, exposure to herbicides may be presumed for veterans who served in Vietnam during the Vietnam War period. 38 C.F.R. § 3.307(a)(6)(iii).   Although the Veteran reported to his post-service treating medical professionals that he served in Vietnam, his service personnel records failed to demonstrate that he set foot in Vietnam or that he was otherwise exposed to herbicides.  The presumptive association with herbicide exposure does not apply. 

In May 2007, the Board found that the evidence of record failed to show that the Veteran's diabetes mellitus had an onset during his period of service or within the first year thereafter, or that it was otherwise related to his period of service.  The Board noted that although the Veteran served during the Vietnam War, service connection for diabetes mellitus on a presumptive basis was not warranted because there was no evidence that the Veteran set foot in Vietnam or that he was otherwise exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The additional evidence received since the May 2007 Board decision, includes VA and private treatment records that continue to reflect treatment for diabetes mellitus, as well as the Veteran's lay assertions that his diabetes mellitus is related to his period of service.  

None of the additional medical evidence indicates that the Veteran's diabetes mellitus had an onset during his period of service or within the first year thereafter, or that it was otherwise related to his period of service.  Rather, the additional evidence only shows that the Veteran continues to receive treatment for his diabetes mellitus. 

In his additional statements, the Veteran continues to assert that his diabetes mellitus is related to his period of service.  These statements are duplicative of his previous statements and arguments.  The Veteran had previously alledged that he was exposed to heavy metals and chemical toxins while he preformed his duties as an electrician, and that he has current medical conditions as residuals of his claimed exposure.  See the Veteran's December 2006 statement in support of the case.  The additional statements from the Veteran are largely duplicative of previous statements, and they do little more than elaborate on, or repeat, his previous assertions that his diabetes mellitus is related to his allege in-service exposure to heavy metals and chemical toxins while performing his duties as an electrician.  

Also, his statements are insufficient to establish a reasonable possibility of substantiating the claim.  The Veteran is competent to report what he feels and state when his symptoms began, but as a lay person, he is not competent to render an opinion concerning medical causation that goes beyond being obvious merely through lay observations.  Rather, the etiology of the Veteran's diabetes mellitus requires extensive medical knowledge and diagnostic findings, something's that cannot be determined through lay observations.  Therefore, the Veteran's statements regarding the etiology of his diabetes mellitus are neither new, nor material.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

The Veteran has also submitted articles about servicemen exposure to Agent Orange in areas outside the Republic of Vietnam.  The Veteran also submitted a statement from a friend, who is a veteran and who was stationed in the Demilitarized Zone (DMZ) in Korea.  His friend provided the Veteran with copies of photographs from areas near the DMZ.  This additional evidence is irrelevant to the Veteran's claim as his service personnel records failed to confirm that the Veteran served in Korea or any other location outside the continental United States, except for his eighteen month service in Alaska.  

Moreover, the Veteran has not asserted that he had direct exposure to Agent Orange.  Rather, he continues to assert that he was exposed to chemical compounds that were similar to those used in Agent Orange.  Again, his assertions are duplicative of previous statements regarding alleged exposure to chemical toxins, and do not constitute new or material evidence. 

Although the evidence added to the record is new in the sense that it has not previously been before the VA, it is essentially cumulative in nature in that it continues to show only treatment for a diabetes mellitus disorder.  It does not include evidence suggesting that current diabetes mellitus pathology had its onset or is otherwise related to service including exposure to Agent Orange, nor does it otherwise raise a reasonable possibility of substantiating the claim.  The evidence added to the record is devoid of any factual proof that the Veteran served in the Republic of Vietnam during the Vietnam Era or along the DMZ in Korea.  Indeed, the record remains negative for any competent medical evidence of diabetes mellitus that is related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the May 2007 Board decision that denied claim for service connection for diabetes mellitus is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  Hence, none of the evidence associated with the claims file since the May 2007 Board decision is new and material.  The claim to reopen is denied.  38 C.F.R. § 3.156(a).  

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for a psychosis, such as schizophrenia, and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2008).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Parkinson's Disease 

The Veteran seeks entitlement to service connection for Parkinson's disease.  In his December 2008 statement of the claim, it appears that the Veteran asserts that he has Parkinson's disease that is related to his inservice exposure to chemical toxins and heavy metals while he preformed his duties as an electrician.  The Veteran noted that he receives treatment for Parkinson's disease at the VA medical center in Ann Arbor. 

The Veteran's service medical records are silent with respect to any subjective complaints or objective findings of Parkinson's disease.  The Veteran's September 1972 examination prior to separation does not suggest any findings indicative of Parkinson's disease. 

A review of the post-service treatment records also fails to reveal any diagnosis of Parkinson's disease.  Indeed, the treatment records have documented that the Veteran does not have Parkinson's disease.  In a November 2006 private treatment record, the Veteran's treating medical provider, Dr. G.J.P., noted that the Veteran had requested a letter to document his "Parkinson's disease."  Dr. G.J.P. noted a review of the Veteran's treatment records did not reflect a diagnosis of Parkinson's disease.  He further observed that previous neurologic consultation had determined that "there is a question of history of movement disorder felt likely related to his psychiatric medications."  Dr. G.J.P. concluded that there was no documentation regarding Parkinson's disease in the Veteran's treatment records.  

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran contends that he has Parkinson's disease, service connection is not warranted in the absence of proof of a current disability.  The private treatment records document that the Veteran had a history of movement disorder related to his psychiatric medications, and concluded that there is no documentation of Parkinson's disease.  This medical evidence is highly probative, and the Board attaches much weight to it. 

The Board acknowledges the Veteran's assertions that he suffers from Parkinson's disease which is causally-related to his period of active service.  Each is competent in this regard to report observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, each is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  In this case, without a current diagnosis for Parkinson's disease, the third prong is not met in this case.

Absent a current, chronic disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Here, the weight of the evidence is against a finding that the Veteran has had Parkinson's disease.  Service connection for Parkinson's disease is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.

Eye Disorder 

The Veteran claims entitlement to service connection for an eye disorder.  The Veteran has not asserted that he had any eye problems or any eye-related trauma in service, but he contends that his current eye disorder was caused by his period of active service.  

The Veteran's service treatment records fail to demonstrate that he suffered an eye disorder or eye trauma in service.  Service treatment records do show that the Veteran sought prescription lenses for his safety glass to correct refractive errors.  A June 1969 ophthalmologic consultation report shows that the Veteran received a normal eye examination and his uncorrected vision was 20/20, bilaterally.  The treating eye examiner determined that the Veteran did not require prescription for his safety glasses.  On the Veteran's September 1972 examination prior to separation, his eyes were evaluated as normal and he was assessed with uncorrected 20/20 vision bilaterally.  He denied any eye trouble or history of wearing glasses on his associated report of medical history. 

Post-service medical evidence shows that the Veteran has a current diagnosis of cataracts that was not diagnosed until decades after his period of service.  The Veteran denied having any vision problems during an October 1998 private treatment session as a follow-up on injuries related to a recent motor vehicle accident.  The treatment records do not contain any medical statement that in any way indicates a relationship between the Veteran's current diagnosed eye disorder and his period of service. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an eye disorder must be denied. 

At the outset, the Board notes that with respect to diagnoses of refractive error shown in service or since service, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364  (1992).  Service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  However, in this case, there is no evidence whatsoever that such occurred in this case as the Veteran's eyes were evaluated as normal and he had 20/20 uncorrected vision at his 1972 separation examination.  In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.

Moreover, to the extent that the Veteran has any current eye disorder that may cause visual impairment, such as cataracts, the evidence simply fails to establish that any such current disorder is in any way related to the Veteran's active military service. 

The record does not reflect, and the Veteran does not assert, that he suffered from any visual problems during service or shortly thereafter.  There is no medical evidence showing that the Veteran's current eye disorders had an onset during his period of service.  See 38 C.F.R. § 3.303. 

Further, the evidentiary gap between the Veteran's active service and the earliest medical evidence of his current eye problems weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim. See Maxson v. West, 12 Vet. App. 453  (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current eye disorder and his period of active service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to his perceived loss of vision; however, he lacks the medical knowledge necessary to competently state that any of his current eye diagnoses is caused by his period of service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.)  Here, notably, while the Veteran is competent to attest to symptoms of vision impairment, he has not reported onset of his eye problems occurred during his period of service.  Furthermore, a diagnosis of cataracts is first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau, 492 F. 3d at 1372. 

The record presents no competent opinion in favor of the claim.

For all the foregoing reasons, the Board finds that the claim for service connection for an eye disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Hypertension 

The Veteran seeks entitlement to service connection for hypertension.  He asserts that his hypertension is related to his period of service.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Additionally, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The Board reiterates that a diagnosis of hypertension for VA purposes rests on these objective, measurable findings, and not on reported symptoms. 

There is no medical showing that the Veteran's hypertension existed during his period of service.  The report of the Veteran's September 1972 examination prior to separation shows his cardiovascular system was evaluated as normal and his blood pressure was recorded as 102/70.  He denied a history of high or low blood pressure on the associated medical history report. 

The post-service records show that the Veteran's hypertension was first diagnosed in 1995.  The private treatment records from Henry Ford Hospital dated from 1995 to 2003 show that the date of the first diagnosis of hypertension was in 1995.  A February 2007 treatment record from Internal Medicine reflects a history hypertension with an onset in 1996.  This evidence shows that the Veteran's hypertension had an onset more than two decades beyond the one year presumptive period for hypertension.  38 C.F.R. §§ 3.307, 3.309.  

Without medical evidence that shows the Veteran had treatment for hypertension, as defined by the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101, prior to 1995, there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, this large evidentiary gap between the Veteran's active service (ending in 1972) and the earliest objective medical evidence of hypertension (in 1995) goes against the Veteran's claim on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Board has considered the Veteran's lay assertions that his hypertension is related to his period of service.  However, the evidence does not reflect that he is competent to report that he had hypertension as defined by VA regulations during his period of service or within the first year thereafter, or that is otherwise related to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles, 16 Vet. App. at 374-75.  Such opinions require medical expertise which the Veteran has not been shown to have and the type of objective findings required for a hypertension diagnosis (blood pressure readings) are not readily observable by a lay person.  Id.  

As the medical evidence does not show that the Veteran's hypertension was manifested during service or in the first year thereafter, service connection can only be granted if there is some other medical evidence linking the current condition to service.  Here, there is no such medical evidence.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the claim for entitlement to service connection for hypertension, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for gastroparesis. 

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder. 

New and material evidence has not been received to reopen a claim for entitlement to service connection for diabetes mellitus, and the claim remains denied.

Entitlement to service connection for Parkinson's disease is denied. 

Entitlement to service connection for an eye disorder is denied. 

Entitlement to service connection for hypertension is denied. 


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, a low back disorder, a cervical spine disorder, a gastrointestinal disorder, fibromyalgia, erectile dysfunction, and peripheral neuropathy.  Unfortunately, further development is necessary as to the merits of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Corrective Notification 

During the pendency of this appeal, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) and the RO had imitated development of that claim.  VA treatment records reflect a current diagnosis of PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Applying the Court's ruling in Clemons, the issue on appeal for psychiatric disorder now encompasses his claim for service connection for PTSD.

Within his VA mental health treatment notes, the Veteran reported a military sexual trauma associated with his PTSD.  Notice in accordance with 38 C.F.R. § 3.159(b) of the information and evidence necessary to establish a claim of a claim based on military sexual trauma under 38 C.F.R. § 3.304(f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271  (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  Adjudication of the claim under this theory of entitlement should be conducted the RO/AMC. 

Outstanding Mental Health Service Treatment records 

Additional development should be undertaken to obtain mental health service treatment records.  Although the Veteran's service treatment records are associated with the claims file, it does not appear that any attempt to obtain mental health records has been conducted.  Mental health records are maintained separately from service treatment records.  See VA Adjudication Procedures Manual M21-1-MR, Part III, subpart iii, Chapter 2, Section A, (a).  A December 1969 and January 1970 service treatment records note that the Veteran sought treatment in Mental Health clinic on those dates.  No mental health records are associated with the service treatment records.  Accordingly, remand is required to attempt to obtain these records.

Outstanding Post-Service Treatment Records 

It appears that pertinent private treatment records may remain outstanding.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  In his December 2008 statement of the claim, the Veteran identified that he received treatment for his fibromyalgia from the Fibromyalgia and Chronic Fatigue Center in Troy, Michigan.  It does not appear that any attempt has been made to obtain those identified private treatment records.  On remand, the Veteran should be requested to complete an authorization and release for VA to obtain any further outstanding records from the Fibromyalgia and Chronic Fatigue Center, or any other non-VA provider. 

In addition, on remand, the Veteran's updated VA treatment records should be associated with the claims.  It appears that the last VA treatment records in the claims file are dated in 2008. 


Supplemental VA medical psychiatric opinion

A remand is needed to obtain a supplemental VA medical opinion on whether the Veteran's current diagnosed psychiatric disorder had an onset during his period of service or is otherwise related to his period of service.  In the December 2008 remand directives, the Board instructed the RO/AMC to afford the Veteran a new VA psychiatric examination.  Specifically, the Board instructed the VA examiner to provide medical opinions on the onset of the Veteran's current diagnosed psychiatric disorders, and provide an opinion on whether any diagnosed psychiatric disorder is etiologically related to service or to a service-connected disability.  If the examiner found that any psychiatric pathology clearly existed prior to the appellant's period of service, the examiner was instructed to state whether any such identified pathology worsened during the Veteran's period of active military service.  In doing so, the examiner was instructed to discuss whether the symptoms the Veteran exhibited in service were an early manifestation of schizophrenia or other psychiatric disorder.

The Veteran underwent a VA psychiatric examination in March 2009.  The examination report shows that the Veteran had current diagnoses of Schizo-Affective disorder and alcohol dependence in sustained remission.  The examiner noted that recent VA treatment records noted the Veteran complained of PTSD symptoms, but his previous psychiatric treatment records failed to reflect PTSD symptoms or diagnosis.  The examiner noted that there were contradictions between the Veteran's reported medical history and his medical history documented in the available medical evidence, which made it extremely difficult to provide a definitive medical conclusion.  In this regard, the March 2009 VA examiner noted that the record shows that the Veteran sought psychiatric treatment in the 1970s (based on the numerous lay statements from his friends and family, including his pastor).  However, given the lack of documentation and the Veteran's inability to recall the type of treatment he received, the examiner stated that it would be purely speculative to determine whether the Veteran's 1973 psychiatric treatment was related to his drinking problems or possible psychotic symptoms.   

Ultimately, the March 2009 VA examiner concluded that there was no evidence of record to show that the Veteran had a psychiatric disorder that existed prior to his period of service.  However, the examiner was unable to provide a definitive medical conclusion on whether the Veteran had symptoms of PTSD or a psychotic disorder during his period of service or within the first year thereafter.  The examiner stated that such a medical conclusion would be purely speculative at this time unless he was provided with documentation that a traumatic event occurred in service or evidence of psychiatric symptoms during that time period.  

The examiner clearly identify what evidence was lacking in order to determine that onset of the Veteran's current psychiatric disorder was during his period of service or within the first year thereafter.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the VA examiner failed to address the question of whether the Veteran's diagnosed psychiatric disorder was otherwise related to his period of service, to include as secondary to his service-connected bilateral sensorineural hearing loss and tinnitus, as instructed in the December 2008 remand directives.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id. 

The Board notes that for a chronic disease, such as psychosis, that was not shown during service, generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition listed under 38 C.F.R. § 3.309(a) in service or during an applicable presumption period and still has such condition.  See Id.  In this regard, the record now contains a June 2011 medical statement from Dr. P.J.M., in which he states that he has reviewed the Veteran's medical records and he indicated that there was evidence to suggest that the Veteran's psychiatric problems date back to his period of service.  

On remand, arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist, in order to provide a supplemental VA medical opinion on whether any of the Veteran's current psychiatric disorder is related to his period of service, to include as secondary to his service-connected disabilities.   In doing so, the examiner is asked to consider the previous medical nexus opinions of record and to reconcile any conflicting evidence of record with his or her medical conclusion.   See Stegall, 11 Vet. App. at 271.

VA examinations 

A remand is also needed to provide the Veteran with VA examination to determine the nature and etiology of his claimed low back disorder, a cervical spine disorder, a gastrointestinal disorder, and fibromyalgia.  Despite the normal physical evaluation in September 1972 at the time of separation, the associated report of medical history shows the Veteran complained of recurrent back pain with exercise and he complained of frequent indigestion that he self-treated with antacids.  His service treatment records also show that complained of pain that was associated with psychiatric symptomatology when he received a normal physical evaluation.  The post-service treatment records reflect current diagnoses of arthritis of the lumbar spine and cervical spine, various gastrointestinal disorders, and a reported history of fibromyalgia diagnosis.  

Further, the record contains the June 2011 private medical statement that suggests a link between the Veteran's arthritis in his lumbar spine and cervical spine and his period of service, despite the lack of diagnostic evidence of arthritis until decades after his separation from service.  The record also contains the May 2011 private medical statement that associates the onset of the Veteran's various gastrointestinal disorders with his period of service.  

As such, the evidence of record indicates that the Veteran's current low back disorder, a cervical spine disorder, a gastrointestinal disorder, and possible fibromyalgia, may be related to service, but the currently available medical evidence is insufficient to establish a nexus to service for any of these disorders.  Therefore, the Veteran must be afforded a VA examination for such purpose.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Upon remand, the Veteran should be scheduled for VA examinations to determine the nature and etiology of his claimed low back disorder, a cervical spine disorder, a gastrointestinal disorder,  and fibromyalgia.  All lay and medical evidence of record should be considered, to include the prior opinions from the Veteran's private providers.

Additionally, the medical evidence suggestions that the Veteran's erectile dysfunction and peripheral neuropathy are secondary neurologic complications of the Veteran's psychiatric medication, and, therefore, these issues are intertwined. However, the currently available medical evidence is insufficient to establish service connection.  As such, a VA examination is also necessary to determine the nature and etiology of these conditions.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.

2. Obtain the Veteran's in-service mental health treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

3. Request the Veteran to complete an authorization and release (VA Form 21-4142) to allow VA to obtain any outstanding records pertaining to fibromyalgia from the Fibromyalgia and Chronic Fatigue Center in Troy, Michigan.  He should also be asked identify and complete an authorization form for any other non-VA facilities with pertinent outstanding records. 

All requests and all responses for such records, including negative responses, should be documented in the claims file.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

4. Request copies of any outstanding VA treatment records dated after 2008 and associate those records with the claims folder. 

5.  Arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist, in order to provide a supplemental VA medical opinion on the etiology of the Veteran's current psychiatric disorder.  Another physical examination is not required unless determined to be necessary by the VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records as well as the previous June 2005 and March 2009 VA examination reports and the June 2011 private medical statement. 

In the supplemental medical opinion report, the examiner should offer comments and provide an opinion, with supporting rationale, on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current psychiatric disorder is related to his period of service, to include as secondary to his service-connected bilateral sensorineural hearing loss and tinnitus. 

A complete rationale should be given for all opinions and conclusions expressed.  The examiner discuss the findings with all other pertinent evidence of record, including the previous medical opinions and the Veteran's statements that the onset of his disorder began during service and since then, and his service medical records showing complaints of psychiatric symptomatology, albeit no diagnosed disorder.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.

6. After completing the above-described development, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed low back disorder, a cervical spine disorder, a gastrointestinal disorder, fibromyalgia, erectile dysfunction, and peripheral neuropathy.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner(s) are requested to respond to the following:

(a) With regard to the Veteran's claimed low back and cervical spine disorders: is it is at least as likely as not (probability of 50 percent or more) that the Veteran's current diagnosed disorders are related to his period of service.  In doing so, please consider the Veteran's lay assertions that he was exposed to electrical shocks when he preformed his duties as a electrician, as well the medical conclusion in the May 2011 private medical statement.   

(b) With regard to the Veteran's claimed gastrointestinal disorder:  is it is at least as likely as not (probability of 50 percent or more) that the current gastrointestinal disorder, to include GERD, had an onset during the Veteran's period of service or is otherwise related to his period of service.  In doing so, please consider the in-service medical evidence that shows the Veteran self-treated his indigestion symptoms with antacids, as well as well the medical conclusion in the June 2011 private medical statement.   

(c) With regard to the Veteran's claimed fibromyalgia: (i) does the Veteran have a current diagnosis of fibromyalgia, and if so (ii) is it at least as likely as not (probability of 50 percent or more) that his fibromyalgia had an onset during his period of service or is otherwise related to his period of service.  In doing so, please consider the evidence contained in the Veteran's service treatment records as well as well any other pertinent evidence of record. 

(d) With regard to the Veteran's claimed erectile dysfunction and peripheral neuropathy: is it is at least as likely as not (probability of 50 percent or more) that the current diagnosed disorders is related to his period of service or are complications from the medication used to treat his psychiatric disorders.

For each of the above questions, the examiner(s) should fully explain the reasoning for the offered opinions.  All lay and medical evidence of record should be considered, including but not limited to the prior opinions and any medical treatment, as well as the Veteran's reported history of his symptomatology.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered. 

7. After completing any further development as may be indicated by any response received, readjudicate the merits of the service connection claim based on all lay and medical evidence of record. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

8. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination. See Connelly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


